DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to applicant's communication of September 10, 2021. The rejections are stated below. Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of facilitating payment transactions without significantly more. 
The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis.
Claim 1 is directed to a system which is one of the four statutory categories of invention (Step 1: YES).
The claim 1 recites “system for facilitating secure payment transactions between users, the system comprising: a first service provider device associated with a first service provider comprising: a … configured for: receiving a first user authorization request for a payment transaction from … associated with a first user; transmitting a first service provider authorization notification to …; receiving a second service provider authorization match response from the …; and transmitting a first user authorization response to the …; and a … communicatively coupled with the …, wherein the … is configured for: analyzing the first user authorization request; generating the first service provider authorization notification based on the analyzing of the first user authorization request; and generating the first user authorization response for the payment transaction based on the second service provider authorization match response; and the … associated with a second service provider comprising: … configured for receiving a second user authorization request for the payment transaction from a second user device associated with a second user;
receiving the first service provider authorization notification from the …;
transmitting the second service provider authorization match response to the …; and
transmitting a second user authorization response to …; and
 a … communicatively coupled with the …, wherein … is configured for: analyzing the second user authorization request and the first service provider authorization notification;
generating the second service provider authorization match response for authenticating the payment transaction based on the analyzing of the second user authorization request and the first service provider authorization notification; and
generating the second user authorization response for the payment transaction based on the second service provider authorization match response”. These limitations describe an abstract idea of facilitating payment transactions and corresponds to Certain Methods of Organizing Human Activity (commercial or legal interactions). The claim also recites a first service provider device, first service provider communication device, second service provider device, and second service provider communication device which does not necessarily restrict the claim from reciting an abstract idea. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements, e.g., first service provider device, first service provider communication device, second service provider device, and second service provider communication device are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claim 12 hence claim 12 is rejected on similar grounds as claim 1.
The limitations of claim 2-11 and 13-20 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 1-11 are directed to an abstract idea. Thus, the claims 1-11 are not patent-eligible.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim Rejections - 35 USC § 112
3.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm
4.	Claims 1 and 12 each recites “a first service provider communication device configured for…”. However, the specification does not provide details on what the limitation, “a first service provider communication device configured for”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. Dependent claims 2-11 and 13-20 do not remedy the deficiency of the independent claims and stand rejected on the same grounds. (MPEP 2181 IV: MPEP 2161 01 I).

5.	Claims 1 and 12 each recites “wherein the first service provider processing device is configured for…”. However, the specification does not provide details on what the limitation, “wherein the first service provider processing device is configured for”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. Dependent claims 2-11 and 13-20 do not remedy the deficiency of the independent claims and stand rejected on the same grounds. (MPEP 2181 IV: MPEP 2161 01 I).
6.	Claims 1 and 12 each recites “a second service provider communication device configured for…”. However, the specification does not provide details on what the limitation, “a second service provider communication device configured for”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. Dependent claims 2-11 and 13-20 do not remedy the deficiency of the independent claims and stand rejected on the same grounds. (MPEP 2181 IV: MPEP 2161 01 I).

7.	Claims 1 and 12 each recites “wherein the second service provider processing device is configured for …”. However, the specification does not provide details on what the limitation, “wherein the second service provider processing device is configured for”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. Dependent claims 2-11 and 13-20 do not remedy the deficiency of the independent claims and stand rejected on the same grounds. (MPEP 2181 IV: MPEP 2161 01 I).





Claim Rejections – 35 USC 102

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 

form the rejections under this section made in this Office action.

A person shall be entitled to a patent unless -

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9.	Claims 1-6 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yeddula et al. [US Pub No. 2021/0312420 A1].

10.	Regarding claim 1, Yeddula discloses a system for facilitating secure payment transactions between users, the system comprising: 
 	a first service provider device associated with a first service provider (0043, 0045) comprising: 
 	a first service provider communication device (0043, 0045) configured for: 
receiving a first user authorization request for a payment transaction from a first user device associated with a first user (0060, Figure 1 items 105-107, 109); 
transmitting a first service provider authorization notification to a second service provider device; receiving a second service provider authorization match response from the second service provider device (0062, Figure 1 items 102, 105-107, 109, 111); and  
transmitting a first user authorization response to the first user device (0060, 0063, Figure 1 items 102-103, 106, 109); and 
a first service provider processing device communicatively coupled with the first service provider communication device, wherein the first service provider processing device is configured for: 
 	analyzing the first user authorization request (0065, Figure 1 item 109); 
generating the first service provider authorization notification based on the analyzing of the first user authorization request (0060, Figure 1 items 105-107, 109); and 
generating the first user authorization response for the  payment transaction based on the second service provider authorization match response (0062, Figure 1 items 102, 105-107, 109, 111); and 
the second service provider device associated with a second service provider comprising: 
a second service provider communication device configured for receiving a second user authorization request for the payment transaction from a second user device associated with a second user (0062, Figure 1 items 102, 105-107, 109, 111);
receiving the first service provider authorization notification from the first service provider device (0065, Figure 1 item 109);
transmitting the second service provider authorization match response to the first service provider device (0060, 0062, 0065, Figure 1 item 109); and
transmitting a second user authorization response to the second user device; and a second service provider processing device communicatively
 coupled with the second service provider communication device, wherein the second service provider processing device is configured for: 
analyzing the second user authorization request and the first service provider authorization notification (0062, Figure 1 items 102, 105-107, 109, 111);
generating the second service provider authorization match response for authenticating the payment transaction based on the analyzing of the second user authorization request and the first service provider authorization notification (0060, 0062, 0065, Figure 1 items 102, 105-107, 109, 111); and
generating the second user authorization response for the payment transaction based on the second service provider authorization match response (0060, 0062, 0065 Figure 1 items 102, 105-107, 109, 111).

11.	Regarding claim 12, Yeddula discloses a system for facilitating secure payment transactions between users, the system comprising: 
a first service provider device associated with a first service provider comprising: a first service provider communication device configured for: 
receiving a first user authorization request for a payment transaction from a first user device associated with a first user (0060, Figure 1 items 105-107, 109); 
transmitting a first service provider authorization notification to a second service provider device (0062, Figure 1 items 102, 105-107, 109, 111); 
receiving a second service provider authorization match response from the second service provider device (0060, Figure 1 items 105-107, 109); and 
transmitting a first user authorization response to the first user device; and a first service provider processing device communicatively  coupled with the first service provider communication device (0060, 0062, 0065, Figure 1 item 109), wherein the first service provider processing device is configured for: 
analyzing the first user authorization request (0060, 0062, 0065, Figure 1 items 105-107, 109); 
generating the first service provider authorization notification based on the analyzing of the first user authorization request (0060, 0062, 0065,  Figure 1 items 105-107, 109); and 
generating the first user authorization response for the payment transaction based on the second service provider authorization match response; and the second service provider device associated with a second service provider (0060, Figure 1 items 105-107, 109) comprising: a second service provider communication device configured for: 
receiving a second user authorization request for the payment transaction from a second user device associated with a second user; receiving the first service provider authorization notification from the first service provider device (0060, Figure 1 items 105-107, 109); 
 	transmitting the second service provider authorization match response to the first service provider device; and transmitting a second user authorization response to the second user device; and  a second service provider processing device communicatively coupled with the second service provider communication device, wherein the second service provider processing device is configured for: analyzing the second user authorization request and the first service provider authorization notification (0060, Figure 1 items 105-107, 109);
determining a match between the second user authorization request and the first service provider authorization notification based on the analyzing of the second user authorization request and the first service provider authorization notification (0060, 0062, 0065, Figure 1 items 102, 105-107, 109, 111);
generating the second service provider authorization match response for authenticating the payment transaction based on the analyzing of the second user authorization request and the first service provider authorization notification and the determining of the match (0060, 0062, 0065, Figure 1 items 102, 105-107, 109, 111); and
generating the second user authorization response for the
payment transaction based on the second service provider authorization match response (0060, 0062, 0065 Figure 1 items 102, 105-107, 109, 111).

12.	Regarding claims 2 and 13, Yeddula discloses wherein the first user device comprises a first user communication device and a first user processing device, wherein the first user communication device is configured for:
 	receiving a payment transaction code for the payment transaction from the second user device (0062, Figure 1 items 102, 105-107, 109, 111);
transmitting at least one payment information to at least one first output device;
receiving a first user acknowledgment from at least one first input device (0062, Figure 1 items 102, 105-107, 109, 111);

13.	Regarding claims 3 and 14, Yeddula discloses wherein the second user device comprises a second user communication device and a second user processing device, wherein the second user communication device is configured for: 
 	receiving at least one payment transaction information associated with the payment transaction from at least one second input device (0062, Figure 1 items 102, 105-107, 109, 111); 
transmitting the payment transaction code to the first user device, wherein the second user processing device is communicatively coupled with the second user communication device, wherein the second user processing device is configured for (0060, 0062, 0065, Figure 1 items 102, 105-107, 109, 111): 
 	analyzing the at least one payment transaction information (0060, 0062, 0065, Figure 1 items 102, 105-107, 109, 111); and 
generating the payment transaction code based on the analyzing of the at least one payment transaction information (0060, 0062, 0065, Figure 1 items 102, 105-107, 109, 111).

14.	Regarding claims 4 and 15, Yeddula discloses wherein the second user processing device is further configured for generating the second user authorization request based on the generating of the payment transaction code, wherein the second user communication device is further configured for transmitting the second user authorization request to the second service provider device (0060, 0062, 0065, Figure 1 items 102, 105-107, 109, 111).

15.	Regarding claim 5, Yeddula discloses wherein the second service provider processing device is further configured for determining a match between the second user authorization (0060, 0062, 0065, Figure 1 items 102, 105-107, 109, 111).

16.	Regarding claim 6, Yeddula discloses request and the first service provider authorization notification based on the analyzing of the second user authorization request and the first service provider authorization notification, wherein the generating of the second service provider authorization match response is further based on the determining the match (0060, 0062, 0065, Figure 1 items 102, 105-107, 109, 111).

Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


18.	Claims 7-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yeddula et al. [US Pub No. 2021/0312420 A1] in view of Yoder et al. [US Pub No. 2011/0060629 A1].

19.	Regarding claims 7 and 16, Yeddula does not disclose however Yoder teaches wherein the first service provider communication device is further configured for:   
 	receiving at least one benefit program request for availing at least one  benefit program for the payment transaction from the first user device (Yoder 0038, 0057); and 
 	transmitting at least one unique token identifier associated with the first user to the second service provider device (Yoder 0038, 0057), wherein the first service provider processing device is further configured for: 
 	analyzing the at least one benefit program request (Yoder 0038, 0057); 
 	registering the first user for the at least one benefit program based on the analyzing of the at least one benefit program request (Yoder 0038, 0057); and 
 	generating the at least one unique token identifier of at least one token assigned to the first user based on the registering, wherein the first service provider device comprises a first service provider storage device  communicatively coupled with the first service provider processing device, wherein the first service provider storage device is configured for storing the at least one unique token identifier associated with the first user  (Yoder 0038, 0057).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Yeddula to include the teachings of Yoder.  The rationale combine the teachings is for delivering any accrued rewards benefits directly to the consumer.

20.	Regarding claim 8, Yeddula does not disclose however Yoder teaches wherein the second service provider communication device is further configured for:
	receiving a plurality of benefit programs provided by a benefit provider from a benefit provider device associated with the benefit provider (Yoder 0038, 0057);

receiving the at least one unique token identifier from the first service provider device (Yoder 0038, 0057); and
transmitting the at least one unique token identifier and at least one benefit
program notification to the benefit provider device, wherein the second service provider processing device is further configured for (Yoder 0038, 0057):
 	analyzing the plurality of benefit programs and the at least one unique token identifier (Yoder 0038, 0057);
identifying at least one benefit program from the plurality of benefit programs needed by the first user corresponding to the at least one token based on the analyzing of the plurality of benefit programs and the at least one unique token identifier (Yoder 0038, 0057); and
generating the at least one benefit program notification associated with the
at least one benefit program based on the identifying (Yoder 0038, 0057).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Yeddula to include the teachings of Yoder.  The rationale combine the teachings is for delivering any accrued rewards benefits directly to the consumer.

21.	Regarding claims  9 and 18, Yeddula does not disclose however Yoder teaches wherein the benefit provider device comprises a benefit provider storage device (Yoder 0038, 0057), a benefit provider processing device, and a benefit provider communication device, wherein the benefit provider communication device is configured for (Yoder 0038, 0057):
 	receiving the at least one unique token identifier and the at least one benefit program notification from the second service provider device (Yoder 0038, 0057);
 	transmitting a registration response to the second service provider device, wherein the benefit provider processing device communicatively coupled with the
benefit provider communication device, wherein the benefit provider processing device is configured for (Yoder 0038, 0057):
mapping the at least one token to the at least one benefit program (Yoder 0038, 0057); and generating the registration response for the first user based on the mapping, wherein the benefit provider storage device is communicatively coupled  with the benefit provider processing device, wherein the benefit provider storage device is configured for storing the plurality of benefit programs (Yoder 0038, 0057).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Yeddula to include the teachings of Yoder.  The rationale combine the teachings is for delivering any accrued rewards benefits directly to the consumer.

22.	Regarding claims 10 and 19, Yeddula does not disclose however Yoder teaches wherein the second service provider processing device is further configured for: processing the payment transaction between the first user and the second user based on the authenticating; and generating at least one payment transaction information associated with the payment transaction based on the processing (Yeddula 0060, 0062, 0065, Figure 1 items 102, 105-107, 109, 111).

23.	Regarding claims 11 and 20, Yeddula does not disclose however Yoder teaches wherein the first user authorization request comprises the  at least one unique token identifier associated with the first user, wherein the first service provider processing device is further configured for identifying the at least one benefit program applicable to the first user based on the analyzing of the first user authorization request, wherein the first service provider communication device is further configured for transmitting the at least one token and the at least  one benefit program to the second service provider device, wherein the second service provider communication device is further configured for: 
 	receiving the at least one token and the at least one benefit program (Yoder 0038, 0057); 
 	transmitting at least one link to the benefit provider device; and receiving at least one response on the at least one link from the benefit provider device, wherein the second service provider processing device is further configured for (Yoder 0038, 0057): 
 	analyzing the at least one benefit program and the at least one payment transaction information (Yoder 0038, 0057);   
 	establishing the at least one link between the at least one transaction  information and the at least one benefit program based on the analyzing of the at least one benefit program and the at least one payment transaction information (Yoder 0038, 0057); 
 	analyzing the at least one response (Yoder 0038, 0057); and 
updating the payment transaction based on the analyzing of the at least one response (Yoder 0038, 0057).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Yeddula to include the teachings of Yoder.  The rationale combine the teachings is for delivering any accrued rewards benefits directly to the consumer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/



/DANIEL S FELTEN/Primary Examiner, Art Unit 3692